         Case 1:15-cv-05345-AJN-KHP Document 1178 Filed 10/04/19 Page 1 of 4


1271 Avenue of the Americas |New York, NY 10020
blankrome.com

Phone:     (212) 885-5148
Fax:       (917) 591-7897
Email:     dskakel@blankrome.com



                                                      October 4, 2019


VIA EMAIL & ECF

The Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court – S.D.N.Y.
500 Pearl Street, Room 750
New York, New York 10007

          Re:     City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
                  No. 15-CV-5345 (AJN)(KHP)

Dear Judge Parker:

        We represent Triadou SPV S.A. (“Triadou”) and submit this letter-motion for sanctions
against the City of Almaty and BTA Bank JSC (together “Almaty/BTA”)—in the form of striking
the deposition of Kairat Sadykov and precluding his testimony at trial—for willful violation of the
Court’s order limiting the scope of Sadykov’s deposition. Despite the Court’s clear instruction,
(ECF 1160), Almaty/BTA sought to elicit from Sadykov discovery concerning topics beyond
authentication of the Tradestock spreadsheets that were supposed to be the subject of his deposition
(which he also could not authenticate),
                                                     . Triadou also submits this letter pursuant to
the Court’s instruction at the September 12, 2019 hearing to provide an update regarding the
deposition of a witness to authenticate the SMP documents.
        Almaty/BTA Willfully Violated the Court’s September 4 Order. The Court should
strike Sadykov’s deposition and strike him as a witness from Almaty/BTA’s Rule 26 disclosures
as a sanction for Almaty/BTA’s willful violation of the Court’s September 4, 2019 Order limiting
the scope of Sadykov’s deposition. Specifically, the Court’s September 4 Order stated that “[t]he
Court will permit Plaintiffs to add Akzhan Moldakhmet and Kairat Sadikov to their 26(a)
disclosures as witnesses for purposes of authentication of certain spreadsheets relating to the
Tradestock transaction and permit limited scope depositions of them; . . . Plaintiffs may question
their own witnesses as to authenticity of the spreadsheets and may ask related foundational
questions.” (ECF 1160).
        Federal Rule of Civil Procedure 37(b) empowers district courts to sanction a party for
failing to comply with a discovery order, and affords several available sanctions including
“prohibiting that party from introducing designated matters into evidence.” See also Flaherty v.
Filardi, No. 03 Civ. 2167 (LTS) (HBP), 2009 WL 3762305, at *5 (S.D.N.Y. Nov. 10, 2009) (citing
Fed. R. Civ. P. 37(b)(2)(A)(vii)) (Rule 37(b) covers various types of discovery orders, including
protective orders). And while bad faith is not required to impose sanctions under Rule 37(b),
      Case 1:15-cv-05345-AJN-KHP Document 1178 Filed 10/04/19 Page 2 of 4



October 4, 2019
Page 2

“‘intentional behavior, actions taken in bad faith, or grossly negligent behavior justify severe
disciplinary sanctions.’” Vaigasi v. Solow Mgmt. Corp., 11 Civ. 5088 (RMB) (HBP), 2016 WL
616386, at *19 (S.D.N.Y. Feb. 16, 2016) (quoting Metro. Opera Ass’n v. Local 100, Hotel Emps.
& Rest. Emps. Int’l Union, 212 F.R.D. 178, 219 (S.D.N.Y. 2003)). Whether to impose sanctions
“‘is committed to the sound discretion of the district court and may not be reversed absent an abuse
of that discretion.’” Id. (citation omitted). Courts consider factors including, “‘(a) willfulness or
bad faith of the noncompliant party; (b) the history, if any, of noncompliance; (c) the effectiveness
of lesser sanctions; (d) whether the noncompliant party had been warned about the possibility of
sanctions; (e) the client’s complicity; and (f) prejudice to the moving party.’” Metro. Opera Ass’n,
212 F.R.D. at 220 (quoting In re Sumitomo Copper Litig., 204 F.R.D. 58, 60 (S.D.N.Y. 2001)).
        Here, Sadykov’s testimony confirms that Almaty/BTA misrepresented to the Court their
need for his testimony to authenticate the Tradestock spreadsheets, as he testified that he had not
seen those spreadsheets before he met with Almaty/BTA’s counsel to prepare for his deposition.
(Ex. 1 at 45:4-46:7; see also id. at 33:11-19 (“I did not see this document because it was created
by -- was not created by me. It was created after me”); id. 38:3-11 (noting that he was not
responsible for operations pertaining to UKB-6 after 2005)).1 Further, counsel for Almaty/BTA
repeatedly asked questions beyond the scope permitted by the Court’s September 4 Order in
attempts to elicit broader discovery from Sadykov untethered to authenticating the spreadsheets or
obtaining related foundation. (See, e.g., Ex. 1 at 14:9-17:10). In one particularly egregious
instance,
               . (Id. at 29:10-33:6).
        The Court’s September 4 Order was clear and unambiguous that Almaty/BTA “may
question their own witnesses as to authenticity of the [Tradestock] spreadsheets and may ask
related foundational questions.” (ECF 1160). Almaty/BTA’s violations of that Order were met
with defendants’ counsels’ repeated objections, reminders of the Court’s instructions—which were
read into the record—and warnings of the potential consequences. Almaty/BTA’s flagrant
disregard for the September 4 Order cannot be construed as anything other than willful,
“intentional behavior” sufficient to “justify severe disciplinary sanctions.” Vaigasi, 2016 WL
616386, at *19. Almaty/BTA should therefore be prohibited from introducing Sadykov’s
improper deposition testimony and from producing him at trial.2

1
  Sadykov’s full deposition transcript is attached so the Court has a complete picture as to the questioning by
Almaty/BTA and the repeated objections by Triadou and the Khrapunovs. And because the parties’ positions were
exchanged during the deposition, Almaty/BTA was on notice of Triadou’s position and the basis for its motion;
Triadou therefore did not seek an additional conference before filing this letter (which would have been futile).
2
  Sanctions are also appropriately granted here pursuant to the Court’s inherent power to punish for contempt, as the
September 4 Order is clear and unambiguous, the proof of intentional non-compliance throughout the deposition is
clear and convincing, and Almaty/BTA’s conduct does not reflect diligent or reasonable effort to comply with the
Court’s Order. In re Yerushalmi, No. 8-07-72816-478, 2011 WL 65739, at *3-4 (Bankr. E.D.N.Y. Jan. 10, 2011).
Triadou also seeks, under either standard, attorneys’ fees incurred in connection with preparing for and conducting
the Sadykov deposition (which, as shown above, was unnecessary), and for this letter-motion, as such sanctions are
proper under the circumstances. See id. at *4 (awarding costs incurred in connection with depositions and briefing);
Flaherty, 2009 WL 3762305, at *5 (noting an award of attorney’s fees is required under Rule 37 absent substantial
justification or “other circumstances that make an award of expenses unjust”).
     Case 1:15-cv-05345-AJN-KHP Document 1178 Filed 10/04/19 Page 3 of 4



October 4, 2019
Page 3

        Deposition of a Witness from the Republic of Kazakhstan. During the parties’ trip to
Kazakhstan, counsel for Almaty/BTA indicated that they expected to produce a representative of
the Republic of Kazakhstan’s (“ROK”) Prosecutor General’s Office, Baurzhan Kurmanov, to
“authenticate” the SMP documents. While Triadou had reservations regarding whether Kurmanov
(as an ROK representative) could in fact authenticate any documents from SMP Partners, Triadou
agreed to proceed with the deposition on the chance that this outstanding issue might be resolved.
      Kurmanov was deposed on Tuesday, September 24, 2019. Counsel for Almaty/BTA first
examined the witness




                                                                                           .
        That leaves as an outstanding issue a potential deposition of a witness from SMP Partners
with the ability to actually authenticate the documents provided by IOM. (ECF 1164; ECF 1167).
Given that Almaty/BTA implied in their opposition to Triadou’s preclusion motion that a witness
from SMP Partners would be available, (ECF 1118 at 20 & n.9)—and one was not—Triadou
believes the risk that those documents cannot be authenticated should lie with Almaty/BTA.
Almaty/BTA’s Amended Rule 26 Disclosures do not identify any witness from SMP Partners, and
they did not seek leave to add such a witness (despite the parties’ substantial briefing on the issue).
Consequently, Triadou does not believe Almaty/BTA will be able to call any such witness at trial.
        If, however, the Court ultimately allows Almaty/BTA to again belatedly amend their
Rule 26 disclosures to add a witness from SMP Partners, and if Almaty/BTA are able to procure
the attendance of such a witness at trial, Triadou submits that it should be permitted at that time to
conduct a deposition. Until then, pursuing such a deposition through a Hague request will only
delay progression of the case, and likely unnecessarily so if Almaty/BTA either are not permitted
or are not able to procure the attendance of an SMP Partners witness at trial.
      Finally, Triadou also wishes to alert the Court that, similar to Sadykov’s deposition,
Almaty/BTA attempted to use Kurmanov’s deposition to authenticate documents not covered by
the Court’s Order. Although the deposition’s purpose was specifically to enable Triadou to
examine a witness on the authenticity of the SMP documents only, (ECF 1167 at 2),

                                                          . Triadou’s counsel objected to this
questioning as plainly beyond the scope of the Court’s Order, but this gambit echoes
Almaty/BTA’s attempt to expand the scope of Sadykov’s deposition, and thus reflects a pattern of
ignoring clear and unambiguous Court orders. This repeated, intentional conduct further justifies
imposition of the sanctions Triadou requested above. See Metro. Opera Ass’n, 212 F.R.D. at 220.
     Case 1:15-cv-05345-AJN-KHP Document 1178 Filed 10/04/19 Page 4 of 4



October 4, 2019
Page 4

      Thank you for your consideration.
                                          Respectfully submitted,

                                           s/ Deborah A. Skakel
                                          Deborah A. Skakel
